DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim(s) 1, line(s) 6, 8, 10, and 11, the phrase “the module” is indefinite insofar as the examiner is unclear as to whether the module is referring to the circuit board module or the control module. For purpose of examination, the examiner will interpret the limitation as - - circuit board module - -.
In claim(s) 10, line(s) 4-8, the phrase “the module” is indefinite insofar as the examiner is unclear as to whether the module is referring to the circuit board module or the control module. For purpose of examination, the examiner will interpret the limitation as - - circuit board module - -.
In claim(s) 16, line(s) 14-15, 17-18, the phrase “the module” is indefinite insofar as the examiner is unclear as to whether the module is referring to the circuit board module or the control module. For purpose of examination, the examiner will interpret the limitation as - - circuit board module - -.
Claims 2-9, 11-15, 17-20 are rejected based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wezel EP 2266845 A1 discloses method for laying cables of a wiring harness inside a housing of a lighting device of a motor vehicle

    PNG
    media_image1.png
    285
    392
    media_image1.png
    Greyscale

Nitta US 6254436 B1 discloses the electrical connector 1 is defined by a connector housing 2 formed by molding an insulating resin and two electrical terminals 31, 32 which are fitted and securely supported in the connector housing 2. As shown in FIG. 8, each of the electrical terminals 31, 32 includes an electrically conductive planar connecting portion 33. The planar connecting portion 33 has a rectangular flat portion 34 and bent portions 35 formed by bending both side edges of the flat portion 34 inward into a J-like shape. In addition, one end of each insulated wire 37 is stripped of insulation and secured in one of the longitudinal ends 36, of the respective planar connecting portion 33.

    PNG
    media_image2.png
    476
    647
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RENAN LUQUE/            Primary Examiner, Art Unit 2844